DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "using the at least one aperture".  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim is referencing the “one or more determined power removal apertures” in claim 1.  For examination purposes, claim 15 is interpreted as depending from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-12 of U.S. Patent No. 11,292,058. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 11,292,058
Claim 1:  A method for automatedly inserting powder removal features in an additively manufactured component, the method comprising: receiving a model of a component to be additively manufactured; automatedly determining optimal size and location of one or more apertures in the component for powder removal; and updating the model to include the one or more determined powder removal apertures.
Claim 3:  An apparatus for automatedly inserting powder removal features in an additively manufactured component, the apparatus configured to: receive a model of a component to be additively manufactured; determine optimal size and location of one or more apertures in the component for powder removal; and update the model to include the one or more determined powder removal apertures and an internal reservoir coupled to at least one channel arranged between the reservoir and the one or more determined powder removal apertures; wherein the determining the optimal size and location of the one or more apertures, the reservoir and the at least one channel comprises evaluating loading and boundary conditions for the component and a type of material to be used as powder particles in the additive manufacturing of the component.


As described above, claim 1 of U.S. Patent No. 11,292,058 discloses all limitations of claim 3 of the current application.  Furthermore, claims 3-12 of U.S. Patent No. 11,292,058 disclose all limitations of claims 4-15 of the current application.

*Examiner notes that in parent application 15/702,543, the restriction requirement of claims 1-14 and 16-31 was withdrawn in the 6/1/20 Non-Final office action.  Therefore, under MPEP 804.01(E), there is no prohibition of nonstatutory double patenting rejections in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt, US Patent Application no. 2016/0136883.
Regarding claim 1, Schmidt discloses a method for automatedly inserting powder removal features in an additively manufactured component, the method comprising: 
receiving a model of a component to be additively manufactured [importing a 3D model to 3D modelling tools from a 3D model generator, paragraphs 0027, 0040 and 0067]; 
automatedly determining optimal size and location of one or more apertures in the component for powder removal [optimize the size, location and shape of escape holes, paragraphs 0032, 0033, 0039, 0041, 0050 and 0058]; and 
updating the model to include the one or more determined powder removal apertures [adding escape holes to the 3D model, paragraphs 0065 and 0071-0072].
Regarding claims 2 and 3, Schmidt further discloses additively manufacturing the component based on the updated model and removing trapped powder from the additively manufactured component using the one or more powder removal apertures [paragraphs 0004-0006].
Regarding claim 4, Schmidt further discloses that the automatedly determining optimal size and location of the one or more apertures comprises evaluating potential gravitational advantages for facilitating powder removal [hole placement engine favors placing escape holes at the bottom of large internal cavities, paragraph 0046].
Regarding claim 7, Schmidt further discloses determining geometry and location of one or more powder channels for removing powder after additively manufacturing the component [paragraphs 0050-0056].
Regarding claim 8, Schmidt further discloses identifying a shortest removal path [paragraph 0050].
Regarding claim 9, Schmidt further discloses identifying a path of least material resistance [paragraphs 0046, 0056 and 0057].
Regarding claim 10, Schmidt further discloses that the automatedly determining geometry and location of the one or more powder channels comprises evaluating potential gravitational advantages for facilitating powder removal [hole placement engine favors placing escape holes at the bottom of large internal cavities, paragraph 0046].
Regarding claims 11 and 12, Schmidt further discloses the automatedly determining geometry and location of the one or more powder channels comprises specifying an aerodynamic contour for the one or more powder channels to facilitate subsequent powder removal through air flow [tapered cylinder to ensure desired material is removed, paragraphs 0065 and 0071].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, US Patent Application no. 2016/0136883, in view of in view of Catataldo et al., US Patent Application Publication no. 2012/0192424 [Catataldo].
Regarding claims 5, 13 and 14, Schmidt, as described above, discloses a method for automatedly inserting powder removal features in an additively manufactured component.  Schmidt does not disclose that the determining optimal size and location of the one or more apertures comprises selecting an aperture size based at least in part on a powder type or material used in an additive manufacturing of the component.  Schmidt does disclose that escape hole constraints, such as hole radius, are be considered in the optimization process [paragraphs 0039 and 0041].  Schmidt does not disclose that the escape hole constraints, such as a hole radius constraint, are set based on the powder type or material used in the 3D printing process.  Like Schmidt, Cataldo discloses automatically determining location, size and geometry of powder evacuation holes based on various criteria.  Specifically, Cataldo discloses optimizing location, size and geometry of powder evacuation holes based on a powder type and material [paragraph 0031].  Since it was known in the art before the effective filing date of the claimed invention to optimize location, size and geometry of powder evacuation holes based on a powder type and material, it would have been obvious to one of ordinary skill in the art to select the escape hole size in Schmidt based on the type and material of 3D printing powder to be removed.
Regarding claim 15, Cataldo further discloses: 
receiving a data model of the component [3-D data set is received and converted into layers, paragraph 0032]; 
additively manufacturing the component based on the data model [case middle is formed using an additive manufacturing process, paragraph 0033]; 
removing trapped powder from the additively manufactured component using the at least one aperture [loose powder is removed via one or more powder evacuation holes, paragraph 0036]; and 
performing a layup process using at least one material to seal the aperture [powder evacuation holes are filled in, paragraph 0037].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, US Patent Application no. 2016/0136883, in view of Hodgkins et al., US Patent Application Publication no. 2018/0142746 [Hodgkins].
Regarding claim 6, Schmidt, as described above, discloses a method for automatedly inserting powder removal features in an additively manufactured component.  Schmidt does not disclose that the determining optimal size and location of the one or more apertures comprises evaluating loading and boundary conditions for the component.  Like Schmidt, Hodgkins discloses additively manufacturing a component that includes escape holes.  Specifically, Hodgkins discloses optimizing the size and location of the escape holes (i.e. cavities or voids) by evaluating boundary and loading conditions for the component [boundary conditions that represent loading are applied to a component model to determine select size and location of cavities or voids, paragraphs 0055, 0056, 0067-0070 and claim 19].  Since it was known in the art before the effective filing date of the claimed invention to consider loading and boundary conditions when selecting optimal sizes and locations of escape holes in additively manufactured components, it would have been obvious to one of ordinary skill in the art to consider loading and boundary conditions when selecting escape hole size and location in Schmidt in order to ensure that the manufactured component will be able to maintain its structure during typical loading conditions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Abunojaim et al., US Patent Application Publication no. 2019/0333284 discloses optimizing the location of material escape holes in a 3D model of a piece to be manufactured.
Hemani et al., US Patent Application Publication no.  2015/0134095 discloses automatically adding utility holes in 3D manufactured pieces.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 16, 2022